GRANT; REVERSE and REMAND; and Opinion Filed January 31, 2020




                                          Court of Appeals
                                                           S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-16-01355-CV

     MORRISON FAMILY TRUST, KEN MORRISON, TRUSTEE, INDIVIDUALLY,
     STONECOAT OF TEXAS, LLC, STONECOAT, LP AND STONECOAT GP, LLC,
                                Appellant
                                   V.
                      PHILIPPE MERGAUX, Appellee

                                On Appeal from the 116th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. DC-13-00790

                                         MEMORANDUM OPINION
                             Before Justices Bridges, Whitehill, and Partida-Kipness1
                                           Opinion by Justice Bridges
          This appeal was submitted on February 7, 2018. Before the Court issued an opinion,

appellee filed a voluntary petition under chapter 7 of the United States Bankruptcy Code. We

abated the appeal pending further notification from the parties.

          On January 21, 2020, the Court received appellants’ and the chapter 7 Trustee for

appellee’s agreed motion to set aside, remand, and instruct the district court to enter an agreed

amended final judgment. We reinstated the appeal.

          In the agreed motion, the parties request that, pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2)(b), we set aside the trial court’s judgment without regards to the merits and


      1
        Justice David Evans was on the original panel; however, as of January 1, 2019, he was replaced by Justice Partida-Kipness. Therefore,
Justice Evans did not participate in deciding this substitute opinion. See TEX. R. APP. P. 41.1.
remand the case to the trial court for rendition of judgment in accordance with the parties’

settlement agreement.

       We grant the parties’ motion. We set aside the trial court’s August 16, 2016 final judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ Second Revised Settlement Agreement.             See TEX. R. APP. P.

42.1(a)(2)(B) (appellate court may dispose of appeal in accordance with an agreement signed by

the parties and set aside the trial court’s judgment without regard to the merits and remand to trial

court for rendition of judgment in accordance with agreement).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE


161355F.P05




                                                –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MORRISON FAMILY TRUST, KEN                           On Appeal from the 116th Judicial District
 MORRISON, TRUSTEE,                                   Court, Dallas County, Texas
 INDIVIDUALLY, STONECOAT OF                           Trial Court Cause No. DC-13-00790.
 TEXAS, LLC, STONECOAT, LP AND                        Opinion delivered by Justice Bridges.
 STONECOAT GP, LLC, Appellants                        Justices Whitehill and Partida-Kipness
                                                      participating.
 No. 05-16-01355-CV          V.

 PHILIPPE MERGAUX, Appellee

       In accordance with this Court’s opinion of this date, appellants’ and the chapter 7 Trustee
for appellee’s agreed motion to set aside, remand, and instruct the district court to enter an agreed
amended final judgment is GRANTED.

        We REVERSE the trial court’s August 16, 2016 final judgment without regard to the
merits and REMAND this case to the trial court for rendition of judgment in accordance with the
parties’ Second Revised Settlement Agreement.

       It is ORDERED that each party bear their own costs of this appeal.


Judgment entered January 31, 2020.




                                                –3–